[GRAPHIC APPEARS HERE]   

LIMITED LIABILITY PARTNERSHIP

 

Execution Version

 

SHURGARD SELF STORAGE SCA

as Borrower

 

CITIBANK, N.A., LONDON BRANCH

as Agent

 

CREDIT SUISSE FIRST BOSTON

as Security Trustee

 

CITIBANK INTERNATIONAL PLC, BELGIUM BRANCH

as the Bank

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL AGREEMENT

TO THE CREDIT AGREEMENT

DATED 11 OCTOBER 1999 (AS AMENDED AND RESTATED

ON 27 FEBRUARY 2001, 12 OCTOBER 2001, 21 MAY 2002,

18 SEPTEMBER 2002 AND 18 DECEMBER 2003)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.

 

Interpretation

   1

2.

 

Conditions Precedent

   2

3.

 

Amendment And Waiver

   2

4.

 

Confirmations

   3

5.

 

Representations And Warranties

   4

6.

 

Conditions Subsequent

   4

7.

 

Miscellaneous

   4

8.

 

Continuation

   4

9.

 

Counterparts

   5

10.

 

Governing Law

   5

SCHEDULE 1     CONDITIONS PRECEDENT DOCUMENTS

   6

SCHEDULE 2     FURTHER ACTION IN RESPECT OF SECURITY

   7

APPENDIX         DRAFT FURTHER NOTICE REGARDING APPOINTMENT OF SECURITY TRUSTEE

   9



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL AGREEMENT is dated 26 January 2004 between:

 

(1) SHURGARD SELF STORAGE SCA (previously known as SSC BENELUX & CO. SCA), a
Belgian company with its registered office at 48 Quai de Commerce, 1000
Brussels, registered on the Register of Legal Entities under Enterprise Number
454, 057, 394 (the “Borrower”);

 

(2) CITIBANK, N.A., LONDON BRANCH as agent for the Finance Parties under the
Finance Documents (the “Agent”, which expression shall include its successors
and assigns);

 

(3) CREDIT SUISSE FIRST BOSTON, as trustee for the Finance Parties under the
Security Trust Deed (the “Security Trustee”, which expression shall include its
successors and assigns); and

 

(4) CITIBANK INTERNATIONAL PLC, BELGIUM BRANCH as the Bank.

 

BACKGROUND:

 

(A) This Supplemental Agreement is supplemental to a credit agreement dated 11th
October, 1999 (as amended and restated by supplemental agreements dated 27th
February, 2001, 12th October, 2001, 21st May, 2002, 18th September, 2002 and
18th December 2003) (the “Credit Agreement”) between, amongst others, the
Borrower and the Agent.

 

(B) The parties to this Supplemental Agreement have agreed to amend certain
terms of the Credit Agreement and the Previous Supplemental Agreement subject to
the terms and conditions set out in this Supplemental Agreement.

 

(C) The Borrower in accordance with Clause 32.1 (Amendment Procedures) of the
Credit Agreement, is amending the Credit Agreement on behalf of itself and the
Charging Companies.

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Terms defined

 

In this Supplemental Agreement:

 

“Effective Date” means the date of this Supplemental Agreement or such later
date (prior to the Final Repayment Date) on which the Agent notifies the
Borrower that the Agent has received all of the documents set out in Schedule 1
(Conditions Precedent Documents) in form and substance satisfactory to the
Agent.

 

“Further Notice Regarding Appointment of Security Trustee” means the further
notice regarding the appointment of Citibank, N.A., London branch as Security
Trustee, between amongst others, Credit Suisse First Boston, Citibank, N.A.,
London branch and the Borrower which shall be in form and substance materially
the same as that attached in draft as the Appendix to this Supplemental
Agreement.

 

- 1 -



--------------------------------------------------------------------------------

“Notices of Appointment” means each of the Notice of Appointment of Agent and
Security Trustee and the Further Notice Regarding Appointment of Security
Trustee.

 

“Notice of Appointment of Agent and Security Trustee” has the meaning given in
the Previous Supplemental Agreement.

 

“Previous Supplemental Agreement” means the supplemental agreement to the Credit
Agreement dated 18 December 2003 between, amongst others, the Borrower and the
Security Trustee.

 

“Second Fee Letter” means the fee letter dated on or about the date of this
Supplemental Agreement given by the Bank at that date and countersigned by the
Borrower.

 

1.2 Interpretation

 

  1.2.1 Unless otherwise defined in this Supplemental Agreement, a term defined
in the Credit Agreement has the same meaning in this Supplemental Agreement.

 

  1.2.2 The provisions of clause 1.3 (Construction) of the Credit Agreement
shall also apply to this Supplemental Agreement as if set out in this
Supplemental Agreement but with all necessary modifications.

 

2. CONDITIONS PRECEDENT

 

The provisions of Clause 3 (Amendment and Waiver) shall take effect upon the
Effective Date.

 

3. AMENDMENT AND WAIVER

 

3.1 Increase

 

With effect from, and including, the Effective Date, the Credit Agreement shall
be amended so that;

 

  (a) the definition of “Total Facility B Commitments” shall be substituted and
replaced with the following,

 

“Total Facility B Commitments” means, at any time, the aggregate of the Facility
B Commitments of all the Banks, being euro 35,000,000 at the Effective Date.”;

 

  (b) the figure of “25,000,000” in Part A (Banks) of Schedule 1 (Parties) to
the Credit Agreement in respect of the ‘Facility B Commitment (euro)’ of
Citibank International Plc, Belgium Branch shall be substituted and replaced by
the figure of “35,000,000”; and

 

  (c) the figure of “300,000,000” in Part A (Banks) of Schedule 1 (Parties) to
the Credit Agreement in respect of the ‘Total (euro)’ of Citibank International
Plc, Belgium Branch shall be substituted and replaced by the figure of
“310,000,000”.

 

- 2 -



--------------------------------------------------------------------------------

3.2 Drawdown

 

In respect of any duly completed Drawdown Notice that the Agent shall receive on
the date of this Supplemental Agreement the parties agree that;

 

  (a) the requirement in Clause 5.1(a) of the Credit Agreement for the proposed
Drawdown Date to be an Interest Payment Date shall be waived; and

 

  (b) the requirement in Clause 5.1(b) of the Credit Agreement for such Drawdown
Notice to have been received not later than 5 Business Days before the Drawdown
Date proposed in such Drawdown Notice shall be substituted and replaced by a
requirement for such Drawdown Notice to have been received not later than 1
Business Day before the Drawdown Date proposed in such Drawdown Notice.

 

3.3 Previous Supplemental Agreement

 

With effect from, and including, the Effective Date, Clauses 6.2 and 7.2 of the
Previous Supplemental Agreement shall be amended so that in each case the date
of “29 February 2004” shall be substituted and replaced by the date of “14 March
2004”.

 

4. CONFIRMATIONS

 

4.1 The Borrower, on behalf of itself and each Original Obligor confirms its
consent to the amendment of the terms of the Credit Agreement as contemplated by
this Supplemental Agreement.

 

4.2 The Borrower, on behalf of itself and each Original Obligor, and each other
party to this Supplemental Agreement confirms (and the Security Trustee
acknowledges) that the Security Trustee holds the Trust Assets (as defined in
the Security Trust Deed) on trust for all the Finance Parties on the terms and
conditions of the Security Trust Deed.

 

4.3 Each guarantee and Security granted pursuant to the Finance Documents, is
expressly reserved for the benefit of the Finance Parties from and after the
Effective Date including, but not limited to, as provided for in article 1278
and following of the Belgian Civil Code and French Civil Code. By signing this
Supplemental Agreement, this reservation is expressly agreed by the Borrower on
behalf of itself and each Original Obligor.

 

4.4 The Security Trustee and the Borrower (on behalf of itself and each Danish
and Swedish Obligor) agree that all existing pledges governed by Danish or
Swedish law which have been granted by the Danish or, as relevant, Swedish
Obligors have been granted in favour of the Security Trustee (on its own behalf
and on behalf of the Finance Parties).

 

- 3 -



--------------------------------------------------------------------------------

4.5 Each party to this Supplemental Agreement confirms that all existing pledges
and mortgages governed by Dutch law, have been granted to the Security Trustee
in its own name to secure the Parallel Debt as defined in clause 2.3 (Parallel
Debt) of the Credit Agreement.

 

5. REPRESENTATIONS AND WARRANTIES

 

5.1 Subject to clause 6.2 of the Previous Supplemental Agreement and the
disclosures made with regard to clause 14.11.3 of the Credit Agreement in the
Disclosure Letter (erroneously dated 18 December 2004) sent to Credit Suisse
First Boston, as Agent, and received by the Original Bank on 18 December 2003,
the representations and warranties set out in clause 14 (Representations) of the
Credit Agreement to be repeated in accordance with and in the manner required by
clause 14.19 (Repetition) of the Credit Agreement are deemed to be repeated by
each Obligor on the date of this Agreement and on the Effective Date as if this
Supplemental Agreement were a Finance Document by reference to the facts and
circumstances then existing.

 

6. CONDITIONS SUBSEQUENT

 

Without prejudice to clauses 7.1 (Perfection of Security) and 7.2 (Further
Security) of the Previous Supplemental Agreement, it shall be an Event of
Default under the Credit Agreement, if an Obligor fails to;

 

  (a) duly execute the Further Notice Regarding Appointment of Security Trustee
before 31 January 2004; and

 

  (b) comply with any obligation set out in Schedule 2 (Further action in
respect of Security) to this Supplemental Agreement by 9 a.m. (London time) on
15 March 2004.

 

7. MISCELLANEOUS

 

The provisions of clauses 1.7 (Contracts (Rights of Third Parties) Act 1999), 22
(Costs and Expenses), 24 (Payments), 30 (Remedies and waivers), 31 (Notices), 32
(Amendments) and 34 (Applicable Law and Jurisdiction) of the Credit Agreement
shall apply to this Supplemental Agreement as if set out in this Supplemental
Agreement, but as if references in those clauses to the Agreement were
references to this Supplemental Agreement.

 

8. CONTINUATION

 

8.1 This Supplemental Agreement is supplemental to the Credit Agreement and,
except insofar as amended or supplemented hereby, the Credit Agreement will
remain in full force and effect.

 

8.2 References in the Credit Agreement to “this Agreement”, “hereof”,
“hereunder” and expressions of similar import shall be deemed to be references
to the Credit Agreement as amended by this Supplemental Agreement.

 

- 4 -



--------------------------------------------------------------------------------

8.3 The Agent and the Borrower (on behalf of itself and the Original Obligors)
hereby designate this Supplemental Agreement as a Finance Document for the
purposes of the Credit Agreement.

 

9. COUNTERPARTS

 

This Supplemental Agreement may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Supplemental Agreement.

 

10. GOVERNING LAW

 

This Supplemental Agreement shall be governed by and construed in accordance
with English law.

 

This Supplemental Agreement has been entered into on the date stated at the
beginning of this Supplemental Agreement.

 

SHURGARD SELF STORAGE SCA

   )   /s/ [ILLEGIBLE]

by: [ILLEGIBLE]

   )    

CREDIT SUISSE FIRST BOSTON

   )   /s/ [ILLEGIBLE]

by:

   )    

CITIBANK INTERNATIONAL PLC,

   )   /s/ [ILLEGIBLE]

BELGIUM BRANCH

   )    

by: [ILLEGIBLE]

   )    

CITIBANK, N.A., LONDON BRANCH

   )   /s/ [ILLEGIBLE]

by: [ILLEGIBLE]

   )    

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

CONDITIONS PRECEDENT DOCUMENTS

 

1. The provision of a certificate signed by one director of the Borrower (the
“Directors’ Certificate”) on the Effective Date confirming:

 

  (a) that no Default under the Facility is continuing or would occur as a
result of a drawing under the Facility being made;

 

  (b) that, subject to clause 6.2 of the Previous Supplemental Agreement, the
representations and warranties in Clause 14 (Representations) required by the
provisions of Clause 14.19 to be repeated (and in the manner to be repeated
thereunder) are true and correct by reference to circumstances existing on the
Effective Date; and

 

  (c) that all written information provided to the Bank in connection with the
entry into of this Supplemental Agreement is true and complete and not
misleading.

 

2. A resolution of the board of directors of the Borrower authorising entry into
this Supplemental Agreement and any documents to be delivered by the Borrower
pursuant to this Supplemental Agreement together with specimen signatures of
each person authorised to sign such documents.

 

3. A copy of the Second Fee Letter in a form agreed with the Bank duly executed
by the Borrower.

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

FURTHER ACTION IN RESPECT OF SECURITY

 

Each obligor shall in a timely manner take all action required of it to ensure
that the following tasks have been completed in form and substance satisfactory
to the Agent and Security Trustee.

 

1. In Belgium,

 

  (a) the shareholders registers for each Belgian Obligor (not including the
Borrower) shall have recorded in them where relevant that “with effect from 31
January 2004 Crédit Suisse First Boston has been replaced by Citibank, N.A.,
London branch as Security Trustee”;

 

  (b) all proper notifications with regard to the receivables pledge agreement
dated 11 October 1999 shall be made as necessary to give full effect to the
Notices of Appointment; and

 

  (c) all Belgian Obligors shall have passed board resolutions to approve
execution of the Previous Supplemental Agreement, this Supplemental Agreement
and the Notices of Appointment and such other resolutions as may be necessary to
affirm the validity of the existing Belgian Security.

 

2. In Denmark,

 

  (a) the benefit of each share pledge shall have been transferred as necessary
to give full effect to the Notices of Appointment;

 

  (b) the share register of each relevant Obligor shall have been amended as
necessary to give full effect to the Notices of Appointment; and

 

  (c) each existing mortgage and corresponding first priority pledge of such
mortgage in favour of the existing Security Trustee shall have been delivered to
Citibank, N.A., London branch and a new first priority pledge of such mortgage
shall have been executed as necessary to give full effect to the Notices of
Appointment.

 

3. In France,

 

  (a) the competent body of each of the relevant Obligors shall have passed a
resolution ratifying execution of the Previous Supplemental Agreement, this
Supplemental Agreement, the Notices of Appointment and all matters incidental to
each of those;

 

  (b) each existing pledge shall have been amended so as to take into account
and give full effect to the Previous Supplemental Agreement, this Supplemental
Agreement and the Notices of Appointment; and

 

- 7 -



--------------------------------------------------------------------------------

  (c) each existing mortgage shall have been amended as necessary to give full
effect to the Notices of Appointment.

 

4. In Holland, all appropriate amendments shall have been made to the land
register and each relevant Obligor’s shareholder register to give full effect to
the Notices of Appointment.

 

5. In Sweden, all necessary notifications and registrations shall have been made
with the Swedish Patent Registration Office (Sw. Patent- och
Registreringsverket) and, as appropriate, in the share register of the relevant
Obligor to give full effect to the Notices of Appointment.

 

6. All other actions as may be reasonably required in a notice sent by the Agent
or Security Trustee to the Borrower in accordance with clause 7.2 (Further
Security) of the Previous Supplemental Agreement.

 

- 8 -



--------------------------------------------------------------------------------

APPENDIX

 

DRAFT FURTHER NOTICE REGARDING APPOINTMENT OF SECURITY TRUSTEE

 

- 9 -